Opinion filed April 16, 2015




                                      In The


        Eleventh Court of Appeals
                                  ____________

                               No. 11-13-00245-CR
                                 ____________

                    JUAN JOSE ACUNA, JR., Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 238th District Court
                               Midland County, Texas
                          Trial Court Cause No. CR36960


                      MEMORANDUM OPINION
       The trial court found that Juan Jose Acuna, Jr. had violated his community
supervision for burglary of a habitation.    The trial court revoked Appellant’s
community supervision, adjudicated Appellant guilty of burglary of a habitation,
assessed punishment at confinement for five years with no fine, and sentenced
Appellant accordingly. We affirm.
            I. Background Information and Evidence at Revocation Hearing
         Appellant received deferred adjudication for the first-degree felony offense
of burglary of a habitation.       The trial court placed Appellant on community
supervision with the following terms, among others: (1) report each month to the
community supervision officer; (2) pay the fees assessed against Appellant;
(3) perform at least ten hours of community service monthly for a total of 320
hours; and (4) remain in Midland County.
         The State moved to proceed with an adjudication of guilt and to revoke
Appellant’s community supervision after he violated the above terms. The State
alleged that Appellant (1) did not report for six months; (2) failed to pay fines and
fees; (3) failed to perform community service hours; and (4) moved from Midland
County to Freeport, Texas, in Brazoria County without permission.
         Appellant pleaded true to each allegation against him. Appellant
subsequently testified that he forgot to report to his community supervision officer
on three occasions and that he moved outside Midland County without permission.
David Yrizarry, Appellant’s community supervision officer, testified that
Appellant reported no community service hours.
                                   II. Issues Presented
         Appellant asserts (1) that the trial court violated his due process rights when
it revoked his community supervision because the State presented no evidence that
Appellant had the ability to pay his fees but intentionally failed to do so and
(2) that the trial court abused its discretion when it revoked his community
supervision and assessed punishment and sentenced him to confinement for five
years.
                                 III. Standard of Review
         We review a trial court’s decision to revoke community supervision for an
abuse of discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006).

                                            2
The State must show by a preponderance of the evidence that the defendant
committed a violation of the conditions of his community supervision. Id. at 763–
64; Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim. App. 1993). If the State fails
to meet its burden of proof, the trial court abuses its discretion if it revokes the
community supervision. Cardona v. State, 665 S.W.2d 492, 493–94 (Tex. Crim.
App. 1984). At a revocation proceeding, the trial court is the sole judge of the
credibility of the witnesses and the weight to be given to their testimony, and we
review the evidence in the light most favorable to the trial court’s ruling.
Garrett v. State, 619 S.W.2d 172, 174 (Tex. Crim. App. [Panel Op.] 1981);
Taylor v. State, 604 S.W.2d 175, 179 (Tex. Crim. App. [Panel Op.] 1980). Proof
of one violation of the terms of community supervision is sufficient to revoke
community supervision. Sanchez v. State, 603 S.W.2d 869, 871 (Tex. Crim. App.
[Panel Op.] 1980).
                                   IV. Analysis
      We will address Appellant’s second issue first because it is dispositive of his
first issue.   Appellant pleaded true to each allegation against him, and his
community supervision officer testified that Appellant did not report any
community service hours. This testimony is sufficient evidence that he violated his
community supervision.     In addition, the trial court assessed punishment and
sentenced Appellant according to the minimum statutory guidelines; therefore, the
trial court did not abuse its discretion when it revoked Appellant’s community
supervision, assessed punishment, and sentenced him. See TEX. PENAL CODE ANN.
§§ 12.32(a), 30.02(d) (West 2011) (burglary of a habitation as charged in this case
is a first-degree felony punishable by confinement for life or for any term between
five and ninety-nine years); Rickels, 202 S.W.3d at 763–64; Cardona, 665 S.W.2d
at 493–94; Sanchez, 603 S.W.2d at 871. We overrule Appellant’s second issue.



                                         3
      Appellant argues that the trial court violated his due process rights when it
revoked his community supervision because of his failure to pay fees. Sufficient
evidence exists, however, to support at least one of the other three allegations
against Appellant that were unrelated to his failure to pay fees. The trial court,
therefore, did not abuse its discretion when it revoked Appellant’s community
supervision. See Sanchez, 603 S.W.2d at 871. We overrule Appellant’s first issue.
      Appellant also lists three other issues in the Argument Summary section of
his brief.   Appellant contends that the trial court should have granted him a
continuance, that insufficient evidence established his alleged violations, and that
“his punishment was unduly excessive and harsh.” Appellant does not cite to the
record or any authority, nor does he present any argument addressing these issues
in his brief. Appellant has, therefore, waived these issues. See TEX. R. APP. P.
38.1(i); Smith v. State, 907 S.W.2d 522, 532 (Tex. Crim. App. 1995).
                               V. This Court’s Ruling
      We affirm the judgment of the trial court.




                                                   MIKE WILLSON
                                                   JUSTICE

April 16, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         4